DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the applicant’s communication filed on 8/19/2022.
                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US9,
963,037) in Cooke et al. (10497598)
With respect to claim 1, Kim et al teach a deposition mask comprising: a metal mask body”401”
in which a deposition opening is defined; and a coating layer”402”. Kim et al teach aluminum oxide
“507” as a deposition layer outside of metal mask an outer surface of the metal mask body (fig.5). But
Kim et al do not teach aluminum oxynitride, wherein the aluminum oxynitride layer forms an outer surface of the deposition mask.
With respect to claim 4, Kim et al do not teach the deposition mask, wherein the aluminum oxynitride
of the coating layer which is on the outer surface of the metal mask body comprises aluminum oxide
and aluminum nitride which are covalently bonded with each other. (Fig.4 and col.7, lines 54-63).
With respect to claim 5, Kim et al teach the deposition mask”401”, wherein the metal mask body
comprises: the outer surface comprising an upper surface and a lower surface which is opposite to the
upper surface, and an inner wall extending between the upper surface and the lower surface, the inner
wall defining the deposition opening”405”,   the aluminum oxynitride layer which forms the outer surface of the deposition mask comprises an upper coating layer covering the upper surface of the metal mask  body, a lower coating layer covering the lower surface of the metal mask body, and an inner coating layer covering the inner wall of the metal mask body. (Fig.4 and col.7, lines 54-63). But Kim et al do not teach aluminum oxynitride
With respect to claim 6, Kim et al teach the deposition mask, wherein the metal mask body
Comprises iron and nickel. (Co.8, lines 4-10)
With respect to claim 7, Kim et al teach the deposition mask”401”, wherein the metal mask body
Comprises an alloy of iron and nickel, alternatively called stainless steel (col.8, lines 4-10).
With respect to claim 8, Kim et al do not teach the deposition mask, wherein within the metal mask
body, the alloy of iron and nickel includes nickel in a range of about 30 wt% to about 40
wt% with respect to a total of 100 wt% for the metal mask body. Fig.4 and col.7, lines 54-63). However
the choice of choosing nickel percentage would have been obvious under routine experimentation In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.5, A section II . Also prima facie
case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but
are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779
(Fed. Cir. 1985) MPEP 2144.05 ,section I
With respect to claim 9, Kim et al do not teach wherein the aluminum oxynitride layer which forms the outer surface of the deposition mask contacts the metal mask body.
With respect to claim 10, Kim et al teach the deposition mask, wherein a thickness of the coating layer
which comprises the aluminum oxide and is on the outer surface of the metal mask body is about 0.1
micrometer to about 10 micrometers(see col.8, lines 33-38) . But does not teach aluminum oxynitride.
With respect to claims 1, 4, 5, 9, 10 Kim et al teach aluminum oxide “507” as a deposition layer outside
of metal mask an outer surface of the metal mask body . Cooke et al teach aluminum oxide or aluminum
oxynitride as a coating layer on substrate.(see .col.3, lines 38-59)
With respect to claims 2-3 , Kim et al’037 do not teach aluminum oxynitride layer. However,
Cooke et al (US 10,497,598) at col.3, lines 47-49 recites one dielectric layer formed of either aluminum
oxide or aluminum oxynitride, wherein aluminum oxynitride of formula AlO.sub.xN.sub.y, where x is in
the range of 1.4 to 1.8 and y is in the range of 0.2 to 0.5, which is same as instant claim 2. Electrostatic
chuck coated with aluminum oxy nitride or AlON (See col. 3, lines 38-59). It would have been obvious to
one of ordinary skill in the art to modify the invention of Kim et al’037 forming aluminum oxynitride in
place of aluminum oxide because a Cooke et al teach functional equivalence of aluminum oxide or
aluminum oxynitride for forming coating layer. (See col. 3, lines 38-59). Modified invention of Kim et
al’037 modified by teaching of Cooke et al would have covalent bonding between aluminum oxide and
aluminum nitride because same material of aluminum oxide with nitrogen content in the range of 0.2 to
0.5).
                                                                        Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-10, is the  following:
(1)  Cooke’s stack of dielectric layers (230-250 in Figure 2B or 260-280 in Figure 3),an inner layer is formed of aluminum oxynitride (240 in Figure 2B and Col. 7, lines 38-39 and Col. 8, lines 18-20 and 32-35, or 260 in Figure 3 and Col. 8, line 28-65). That is, neither of
Cooke’s aluminum oxynitride layers (240 in Figure 2B or 260 in Figure 3) forms an outer
surface of the device 200, contrary to the claimed invention. 

(2) Applicant respectfully submits that even if aluminum oxynitride of Cooke was included
in the device of Kim, since neither of Cooke’s aluminum oxynitride layers (240 in Figure 2B or
260 in Figure 3) forms an outer surface of the device 200, the combination of Kim and Cooke
does not disclose, teach or suggest at least the aluminum oxynitride layer forms an outer surface
of the deposition mask of amended Claim 1.

(3) Applicant further submits that that none of Cooke’s aluminum oxynitride layers (240 in
Figure 2B or 260 in Figure 3) contacts the base body I since the alumina insulating layer 220 is
between the aluminum oxynitride layer and the base body 1.

(4) Therefore, even if aluminum oxynitride of Cooke was included in the device of Kim,
since Cooke’s alumina insulating layer 220 is between the aluminum oxynitride layer and the
base body 1, the combination of Kim and Cooke does not disclose, teach or suggest at least the
aluminum oxynitride layer which forms the outer surface of the deposition mask contacts the
metal mask body of amended Claim 9.
KIM et al teach aluminum oxide as an  outer layer “507” on the mask “501” to prevent corrosion form flouring during deposition, which similar purpose to the instant invention. However, Kim et al teach aluminum oxide layer”507”  as an outer layer not aluminum oxide layer.  Cookie et al teach choice of depositing  one or more layers of particular mater among choice of several materials , for example aluminum oxynitride  as a coating layer “2” as a protective layer on structure”1”(col. 5, line 26-34, col. 13, lines 20-35).  So modified invention of Kim et al as modified by teaching Cookie by teaching of aluminum oxy nitride in place of aluminum oxide of Kim. The teaching of Cookie is only relied on functional equivalence of aluminum oxide and aluminum oxynitride  as coating materials. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on Mon-Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816